           Case 1:20-cr-00536-VEC Document 48 Filed 07/20/21 Page 1 of 3

                                                                          USDC SDNY
                                                                          DOCUMENT
UNITED STATES DISTRICT COURT                                              ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                             DOC #:
 ------------------------------------------------------------   X         DATE FILED: 7/20/2021
 UNITED STATES OF AMERICA                                       :
                                                                :   20-CR-536 (VEC)
                 -against-                                      :
                                                                :       ORDER
 MICHAEL LILLO,                                                 :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on July 20, 2021, the parties appeared before the Court for a change-of-plea

hearing;

        WHEREAS at the July 20, 2021 hearing, Defendant pled guilty to a lesser included

offense of the crime charged in Count One of the Indictment; and

        WHEREAS the Court accepted Defendant’s guilty plea;

        IT IS HEREBY ORDERED that sentencing is scheduled for October 28, 2021, at 10:00

a.m., in Courtroom 443, Thurgood Marshall U.S. Courthouse, 40 Foley Square, New York, NY

10007. Sentencing submissions from both sides are due not later than October 14, 2021.

        IT IS FURTHER ORDERED that interested members of the public may dial-in using

(888) 363-4749 // Access code: 3121171# // Security code: 0536#.

        IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the instructions, attached. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who
         Case 1:20-cr-00536-VEC Document 48 Filed 07/20/21 Page 2 of 3




meet the entry requirements established by the questionnaire will be permitted entry. Please

contact chambers promptly if you or your client does not meet the requirements.



SO ORDERED.
                                                       _________________________________
                                                           _____________________ _ _______
Date: July 20, 2021                                           VALERIE CAPRONI
                                                                         CAPRON O I
      New York, NY                                           United States District Judge




                                              2 of 3
         Case 1:20-cr-00536-VEC Document 48 Filed 07/20/21 Page 3 of 3




All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being
allowed entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete
the questionnaire and temperature screening at an entry device at the courthouse.




                                              3 of 3
